EXHIBIT 10.2




PROMISSORY NOTE

Term Note




This Promissory Note (the “Term Note”) dated as of June 20, 2014, is made by
SofTech, Inc., a Massachusetts corporation with offices at 650 Suffolk Street,
Suite 415, Lowell, MA 01854 (the “Borrower”) in favor of EssigPR, Inc., a Puerto
Rico corporation (the “Lender”).




1.

Promise to Pay. For value received, the Borrower promises to pay to the Lender
the principal amount of Seven Hundred and Fifty Thousand Dollars ($750,000), at
the times described below, together with interest thereon as described below.




2.

Interest. Borrower shall make quarterly interest payments, in arrears, to Lender
at an annual interest rate of 9.5% computed on the basis of a 360-day year for
the actual number of days elapsed on the unpaid principal balance.




3.

Payments. The Borrower shall pay the principal of this Note directly from the
installment payments (the “Deferred Payments”) due to the Borrower from Mentor
Graphics Corporation (“Mentor”) related to the sale of the CADRA product line
pursuant to the Asset Purchase Agreement dated as of August 30, 2013 (the “APA”)
between the Borrower and Mentor. The Deferred Payments due from Mentor are
described as follows:




a.

$320,000 is due on October 18, 2014 and relates to a holdback of purchase price
to ensure non-breach of the APA (net of any indemnity claims made under the
APA); and




b.

Up to an additional $706,000 due in three installments on or before each of
April 1, 2015, 2016 and 2017. The actual amount due on each payment date to be
equal to 10% of the actual revenue generated by Mentor from the CADRA product
line during Mentor’s fiscal years ended January 31, 2015, 2016 and 2017.




In the event that the total of the Deferred Payments received by Lender through
April 1, 2017, are insufficient to fully satisfy all amounts due under this Term
Note including principal and interest, the Borrower shall pay the remaining
balance on April 1, 2017. In the event the Deferred Payments exceed the amounts
due under this Term Note, the Lender shall refund to the Borrower any such
excess amount received by the Lender.




4.

Prepayments. Borrower may prepay all or part of the principal of this Term Note
at any time. Any partial prepayment will be applied to the installment or
installments last falling due under this Term Note, and a partial prepayment
shall not affect the amount or time of payment of preceding required
installments.




5.

Manner and Place of Payments. Payments of principal and interest shall be paid
in lawful money of the United States of America on the day when due, by wire
transfer of immediately available funds to the account of Lender designated by
it in writing. If any principal or interest payment under this Term Note shall
be stated to be due on a day other than a business day, such payment shall be
made on the next succeeding business day, and such extension of time shall in
such case be included in the computation of interest.




6.

Security. The Deferred Payments should be more than sufficient to fully satisfy
the obligations due under this Term Note. Upon execution of this Term Note (the
“Closing Date”) Borrower shall immediately notify Mentor that all Deferred
Payments shall be remitted to an account designated by the Lender in writing to
the Borrower. Within 30 days of the Closing Date, Borrower shall take all
reasonable actions to negotiate an agreement with Mentor to assign the Deferred
Payments to Lender. In the event whereby an agreement with Mentor for the
assignment cannot be reached, the Lender and Borrower shall negotiate a
reasonable alternative to provide Lender with collateral to secure the Term
Note.




7.

Default and Acceleration. Each of the following shall be an event of default
under this Term Note:




a.

a default in the payment of any installment of principal or interest under this
Term Note that Borrower at any time owes to the Lender or in the payment of any
other indebtedness or obligation that Borrower now or in the future owes to the
Lender, as and when it shall be or become due and payable unless cured within
five (5) business days of written notice from Lender;




b.

a default in the performance of any other obligation to Lender under this Term
Note, or any other agreement that has been or in the future is entered into
between Borrower and Lender unless cured within five (5) business days of
written notice from Lender; or





--------------------------------------------------------------------------------




c.

Borrower dissolves, becomes insolvent, or makes an assignment for the benefit of
creditors.




On the occurrence and during the continuation of any event of default that has
not been cured after written notice from Lender, all or any part of the
indebtedness and all or any part of all other indebtedness evidenced by this
Term Note and obligation then owing by Borrower to the Lender shall, at the
option of the Lender, become immediately due and payable without notice or
demand. If a voluntary or involuntary case in bankruptcy, receivership, or
insolvency is at any time begun by or against Borrower, then all such
indebtedness shall automatically become immediately due and payable.




8.

Place and Application of Payments. Each payment on this Term Note shall be made
at Lender’s address set forth above or any other place that the Lender directs
in writing. Any payment on this Term Note shall be applied in the following
order: first to any expenses (including expenses of collection) then due and
payable to Lender under this Term Note, second to any accrued and unpaid
interest, and third to the unpaid principal balance. If Borrower at any time
owes the Lender any indebtedness or obligation in addition to the indebtedness
evidenced by this Term Note, and if any indebtedness owed by Borrower to the
Lender is then in default, then Borrower shall have no right to direct or
designate the particular indebtedness or obligation on which any payment made by
or collected from Borrower or other security shall be applied. Borrower waives
any such right and agrees that the manner of application of any such payment, as
between or among such indebtedness and obligations, shall be determined solely
by the Lender.




9.

Setoff. The Lender shall have the right at any time to set off any indebtedness
that Lender then owes to Borrower against any indebtedness evidenced by this
Term Note that is then due and payable.




10.

Remedies. The Lender shall have all rights and remedies provided by law and by
agreement of any Borrower, as well as any rights of a secured creditor under the
Uniform Commercial Code. Any requirement of reasonable notice with respect to
any sale or other disposition of collateral shall be met if the Lender sends the
notice at least ten days before the date of sale or other disposition. Borrower
shall reimburse the Lender for all expenses, including reasonable attorney fees
and legal expenses that the Lender pays or incurs in protecting and enforcing
the rights of and obligations to the Lender under any provision of this Term
Note.




11.

Waivers. No delay by the Lender shall be a waiver of the exercise of any right
or remedy. No single or partial exercise by the Lender of any right or remedy
shall preclude any other or future exercise of that or any other right or
remedy. No waiver by the Lender of any default or of any provision of this Term
Note shall be effective unless it is in writing and signed by the Lender. No
waiver of any right or remedy on one occasion shall be a waiver of that right or
remedy on any future occasion.




Borrower waives demand for payment, presentment, notice of dishonor, and protest
of this Term Note, waives all defenses based on suretyship or impairment of
collateral, and consents to any extension or postponement of time of its
payment, to any substitution, exchange, or release of all or any part of any
security given to secure this Term Note, to the addition of any party, and to
the release, discharge, waiver, modification, or suspension of any rights and
remedies against any person who may be liable for the indebtedness evidenced by
this Term Note.




12.

Applicable Law and Jurisdiction. This Term Note shall be governed by and
interpreted according to the laws of the Commonwealth of Massachusetts and that
any action or proceeding arising under this Term Note may be commenced in any
federal or state court of the Commonwealth of Massachusetts sitting in the
County of Suffolk.





--------------------------------------------------------------------------------




EACH OF LENDER AND BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ITS RIGHT TO
A TRIAL BY JURY IN ANY ACTION, INCLUDING ANY CLAIM, COUNTERCLAIM, CROSS-CLAIM OR
THIRD-PARTY CLAIM (“CLAIM”) THAT IS BASED UPON, ARISES OUT OF, OR RELATES TO
THIS TERM NOTE OR THE INDEBTEDNESS EVIDENCED BY IT, INCLUDING, WITHOUT
LIMITATION, ANY CLAIM BASED UPON, ARISING OUT OF, OR RELATING TO ANY ACTION OR
INACTION OF LENDER IN CONNECTION WITH ANY ACCELERATION, ENFORCEMENT, OR
COLLECTION OF THIS NOTE OR SUCH INDEBTEDNESS.










BORROWER

 

LENDER

SofTech, Inc.

 

EssigPR, Inc.

 

 

 

 

 

By:

/s/ Joseph Mullaney

 

By:

/s/ Joseph P Daly

 

 

 

 

 

Its:

CEO

 

Its:

CEO

 

 

 

 

 

Date:

June 20, 2014

 

Date:

June 20, 2014









